Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      17-NOV-2020
                                                      01:16 PM
                                                      Dkt. 19 ODDP

                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        THOMAS FRANK SCHMIDT and LORINNA JHINCIL SCHMIDT,
                           Petitioners,

                                vs.

   THE HONORABLE HENRY T. NAKAMOTO, Judge of the Circuit Court
    of the Third Circuit, State of Hawai#i, Respondent Judge,

                                and

    HSC, INC., a Hawai#i Corporation; RICHARD HENDERSON, SR.;
            and ELEANOR R.J. HENDERSON, Respondents.


                         ORIGINAL PROCEEDING
                      (CIVIL NO. 3CC061000228)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
      (By: Nakayama, Acting C.J., McKenna and Wilson, JJ.,
 Circuit Judge Cataldo, in place of Recktenwald, C.J., recused,
   and Circuit Judge Remigio, assigned by reason of vacancy)

          Upon consideration of petitioner Thomas Frank Schmidt

and Lorinna Jhincil Schmidt’s petition for writ of mandamus,

filed on October 20, 2020, the documents attached thereto and

submitted in support thereof, and the record, it appears that

petitioners fail to demonstrate a clear and indisputable right to

the requested relief and have alternative means to seek relief.

Petitioners, therefore, are not entitled to the requested

extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action; a writ of mandamus is not intended to supersede

the legal discretionary authority of the trial courts, cure a

mere legal error, or serve as a legal remedy in lieu of normal

appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, November 17, 2020.

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Catherine H. Remigio

                                     /s/ Lisa W. Cataldo




                                 2